DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the support material" in line 3.  There is insufficient antecedent basis for this limitation in the claim, Appropriate clarification/correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Plinke et al (US 5,620,669) in view of Muller et al (US 2005/0193696 A1).
Regarding claim 1, Plinke et al disclose a filtering device (ABSTRACT). The device comprises
(1) a catalytic filter layer 40 (i.e. a reactive layer, Fig. 7, col. 5, line 16-20, &col. 8 lines 29-44);
(2)  a porous protective layer/membrane 42 for removing/blocking dust, wherein the protective layer is provided upstream and in contact with the catalytic layer 40  (i.e. a particle-trapping layer …, Fig.6 &  7 col. 8 lines 10-44); and
(3)  a sorptive layer 44 for absorbing other pollutants, wherein the sorptive layer 44 is provided upstream and in contact with the protective layer 42 (i.e. a sorbent layer…, Fig. 7, col. 8 lines 29-44).  
Plinke does not teach that the layers are held or mounted within a frame.  However, Muller et al disclose a filtering device (ABSTRACT). Muller teaches that a composite air filter comprises catalyst-containing layer (para. 0043) in contact with a first filtration layer and a further filtration layer in contact with the first filtration layer, where the composite air filter is mounted in a frame.  (Fig. 5, paragraphs [0038], & [0043],).  Muller further indicates that the frame plus the filter creates an airtight fit between the filter and the frame so that unfiltered air will not seep around the filtration media (paragraph [0049]).
Therefore, it would have been obvious, to one of ordinary skill in the art to mount the filter in a frame as suggested by Muller in order to hold the filter of Plinke within a frame so that unfiltered air will not seep around the filtration media.
Regarding claims 4 and 5, Plinke teaches that a second catalytic layer 80 is provided downstream of the first catalytic layer 48, wherein the two catalytic layers may comprise different components for removing some inorganic  by-products (Figure 8, col, 8,line 50-65) 
Regarding claim 6, Plinke teaches adding a mesh to the filter (Fig. 9 part 68, col. 9 lines 1-14)
Regarding claim 7, Plinke teaches that the sorptive layer contains carbon (col. 8, line 41-44). Muller teaches that the filter may contains adsorbent material, such as activated carbon (para. 0043). 
Regarding claim 8, Muller teaches the air filtration system of claim 7, wherein the sorbent layer is optically opaque. (where the Examiner is reading activated carbon as being optically opaque, para. 0043)  
Regarding claim 9, Plinke teaches using a scrim to form a felt of catalytic fibers with multiple layers. (col. 7, lines 6-27 and col. 9, lines 15-31)  Plinke et al teaches that this allows the protective layers and the active layers of the filter to be combined into a coherent unit. (col. 9, lines 15-31) .
Regarding claim 10, the cited limitation is material worked upon the device. It has been held that material worked upon a device does not differentiate the apparatus claim from the prior art (MPEP 2115). Moreover, having the second subset of contaminants from the air comprising inorganic contaminants (claim 10) is an intended use of the apparatus and does not make a difference with respect to the structure of the apparatus.   A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114.II. 
Regarding claim 13, since the particle trapping layer of Plinke/Muller comprises substantially the same structures as claimed, one having ordinary skill in the art would have expected the similar properties, such as reflecting radiation having a wavelength between 280-700 nm
Regarding claim 22, the cited limitation is a result of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Plinke and Muller as applied to claim 1 above, and further in view of Barry et al (US 8,658,046 B2).
Regarding claim 2, Plinke teaches that the photocatalytic layer 64 may be provided on a porous substrate/layer 68 (Figures 7-9, col. 8, lin25- col.9, line 14), but Plinke/Muller does not teach photocatalytic nanostructures. However, Barry et al a filtering system (ABSTRACT). Barry teaches that using photocatalytic nanostructures increases the relative surface area of the photoelectrode/photoactive area (col. 12, lines 32-40 & col. 14 lines 7-27).
Therefore, it would have been obvious, to one of ordinary skill in the art to utilize photocatalytic nanostructures as taught by Barry in order to increase the relative surface area of /photoactive area within the device of Plinke/Muller.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Plinke, Muller, and Barry et al as applied to claims 1 & 2 above, and further in view of Shibai et al (PG-PUB US ).
Regarding claims 3 and 6, Plinke teaches that the photocatalytic layer may be supported/dispersed in ePTFE and the support layer of ePTFE is between the photocatalytic layer and the porous protective layer (col. 7, line 5-35 & col. 8, line 25-30), but Plinke/Muller/Barry does not teach the photocatalyst being supported by a metallic mesh. However, Shibai et al disclose a filter system (ABSTRACT). Shibai teaches that the photocatalyst is supported on metal netting wires  and such metal netting wires have high workability, allowing the filter to be bent (paragraph [055]). Therefore, it would be obvious for one having ordinary skill in the art to utilize metal netting wires to support the photocatalyst as suggested by Shibai in order to allow the filter to be bent within the device of Plinke/Muller/Barry. 
As such, the combined teaching of Plinke/Muller/Shibai comprises a metallic mesh between the photocatalytic layer and the porous protective/particle-trapping layer. 
Claims 4-5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Plinke and Muller as applied to claim 1 above, and further in view of Okamoto et al. 
Regarding claim 4, Plinke/Muller does not teach a second reactive layer, wherein the second reactive layer is downstream of the reactive layer, wherein the second reactive layer is configured to react with byproducts after the reactive layer reacts with the contaminants in the air. 
In the same field of endeavor (photocatalytic air filtration systems) Okamoto et al teaches a second reactive layer, wherein the second reactive layer is downstream of the reactive layer, wherein the second reactive layer is configured to react with byproducts after the reactive layer reacts with the contaminants in the air. (Fig. 2 part 34, second photocatalytic filter, para. 0114)  Okamoto et al teaches that the second photocatalytic filter adsorbs dust or dirt contained in the air that has not been adsorbed by the first photocatalytic filter. (para. 0118)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the apparatus of Plinke and Muller by adding a second photocatalytic filter, as taught by Okamoto et al, as the second photocatalytic filter adsorbs dust or dirt contained in the air that has not been adsorbed by the first photocatalytic filter. (para. 0118)
Regarding claim 5, Plinke/Muller does not teach a second reactive layer, wherein the second reactive layer is configured to react with inorganic contaminants in the air.
In the same field of endeavor (photocatalytic air filtration systems) Okamoto et al teaches an air filtration system, further comprising a second reactive layer, wherein the second reactive layer is configured to react with inorganic contaminants in the air. (Fig. 2 part 34, second photocatalytic filter, para. 0114)  Okamoto et al teaches that the second photocatalytic filter adsorbs dust or dirt contained in the air that has not been adsorbed by the first photocatalytic filter. (para. 0118)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the apparatus of Plinke and Muller by adding a second reactive layer, as taught by Okamoto et al, as the second photocatalytic filter adsorbs dust or dirt contained in the air that has not been adsorbed by the first photocatalytic filter. (para. 0118)
Regarding claims 11-13, Plinke/Muller does not teach that the particle-trapping layer is a HEPA filter. 
In the same field of endeavor (photocatalytic air filtration systems) Okamoto et al teaches an air filtration system, wherein the particle-trapping layer is a HEPA filter and a passive mechanical filter (para. 0115 & 0224, Fig. 4 & 10 part 442-443, where the Examiner is reading the HEPA filter as meeting at least MERV 12 standard).  Okamoto et al teaches that this removes 99.7% of all particulates having a size of 0.3 microns or larger.  (para. 0224)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the apparatus of Plinke and Muller by using a HEPA/mechanical filter, as taught by Okamoto et al, as this removes 99.7% of all particulates having a size of 0.3 microns or larger.  (para. 0224).
Since the particle trapping layer of Plinke/Muller/Okamoto comprises substantially the same structures as claimed, one having ordinary skill in the art would have expected the similar properties, such as reflecting radiation having a wavelength between 280-700 nm.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Plinke and Muller as applied above, and further in view of Youdell et al (US 2004/0166037 A1).
Regarding claim 13, Plinke/Muller does not teach wherein the particle-trapping layer is configured to reflect optical radiation.
In the same field of endeavor (air treatment with photocatalyst) Youdell et al teaches using a reflective surface facing the primary particulate filter. (para. 0009).  Youdell et al teaches that this increases the efficiency of the overall system. (para. 0009)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Plinke and Muller by placing a reflective surface downstream of the primary particulate filter, as taught by Youdell et al, as this increases the efficiency of the overall system. (para. 0009).
Since the particle trapping layer of Plinke/Muller/Youdell comprises substantially the same structures as claimed, one having ordinary skill in the art would have expected the similar properties, such as reflecting radiation having a wavelength between 280-700 nm.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plinke and Muller as applied above, and further in view of Dardas et al (US 2011/0117002 A1, cited in IDS).
Regarding claim 21, Plinke/Muller does not teach that the second reactive layer does not include photocatalyst material.
In the same field of endeavor (photocatalytic treatment of fluid/air) Dardas et al teaches placing an adsorbent/reactive layer downstream of the catalyst. (para. 0051, Fig. 1 parts 14 and 12 downstream of 14, with solid reactant in/on adsorbent part 12; para. 0032, catalytic reactor is a photocatalytic reactor)  Dardas et al teaches that this allows removal of undesired reaction products produced by the photocatalyst.  (para. 0050)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify the system of Plinke and Muller by adding an adsorbent/reactive layer downstream of the photocatalyst, as taught by Dardas et al, as this allows removal of undesired reaction products produced by the photocatalyst.  (para. 0050)  
Claims 14-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Kang et al, and further in view of Plinke et al.
Regarding claim 14, Okamoto et al teaches a method for removing contaminants from a fluid, comprising:  sorbing a first subset of the contaminants from the fluid at a sorbent layer (Fig. 2, part 31,para. 0115); after sorbing the first subset of the contaminants, trapping a second subset of the contaminants from the fluid at a trapping layer (e.g. dust collecting portion, electrostatic filter, para. 0030-0031, para. 0114 Fig. 2 part 330);  illuminating a photocatalytic layer with optical radiation to generate an activated photocatalytic layer (para. 0030-0031, 0114 Fig. 2 parts 33, 34); after trapping the second subset of the contaminants, reacting a third subset of the contaminants, wherein the third subset of the contaminants is proximal the activated photocatalytic layer (Fig. 2 part 34 para.0114) ; and releasing byproducts produced from the reaction between the third subset of the contaminants and the activated photocatalytic layer (para. 0115-0117) wherein the reactive layer, the trapping layer, and the sorbent layer are coupled to a frame. (Fig. 2 part 311 para. 0115)  
Okamoto et al does not teach that the reactive layer, the particle-trapping layer, and the sorbent layer are mounted in the frame, or that the sorbent layer is in contact with the trapping layer, and that the trapping layer is in contact with the photocatalytic layer.
In the same field of endeavor (photocatalyst filter in an air cleaner) Kang et al teaches mounting an air filter to an air conditioner (Fig. 8 parts 30 and 10 col. 7 lines 7-27) and mounting a photocatalyst filter to the air filter housing/suction grill (Fig. 8 parts 40, 20, and 10 col 7 lines 7-27).  Kang et al teaches that mounting the photocatalyst filter in the flow passage downstream from the prefilter and ionizer, and upstream from the deodoring filter, improves the deodoring efficiency.  (Fig. 7 parts 6a, 5, 8, and 6, col. 6 lines 38-67) Also, mounting the photocatalyst filter to the air filter allows both the photocatalyst filter and the air filter to be washed at the same time and dried under sunlight, which cleans off adsorbents from the photocatalyst layer and decomposes other portions of the odoring substance from the filters.  (col. 7, lines 31-48)
Also, in the same field of endeavor (air filtration systems) Plinke et al teaches layers laminated to the catalyst material (Figs. 6 and 7, col. 8 lines 8-44). Plinke et al teaches that having the layers laminated together protects the catalyst material and increases the life of the filter. (col. 8 lines 15-24).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the air filtration method of Okamoto et al by mounting the photocatalyst filter to the other air filter, as taught by Kang et al, as mounting the photocatalyst filter in the flow passage downstream from the prefilter and ionizer, and upstream from the deodoring filter, improves the deodoring efficiency.  (Fig. 7 parts 6a, 5, 8, and 6, col. 6 lines 38-67), and to further modify the method of Okamoto et al and Kang et al by laminating the filter layers together as taught by Plinke et al, as this would protect the catalyst material and increases the life of the filter. (col. 8 lines 15-24).
Also, mounting the photocatalyst filter to the air filter allows both the photocatalyst filter and the air filter to be washed at the same time and dried under sunlight, which cleans off adsorbents from the photocatalyst layer and decomposes other portions of the odoring substance from the filters.  (col. 7, lines 31-48)
Regarding claim 15, Okamoto et al teaches the method of claim 14, wherein releasing the byproducts from the reaction further comprises capturing the byproducts. (i.e. by adsorption, para. 0117)  
Regarding claim 16, Okamoto et al teaches the method of claim 14, wherein the sorbent layer comprises activated carbon (para. 0007)  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01.I. (i.e. “wherein sorbing the first subset of the contaminants comprises reversibly adsorbing the first subset of the contaminants” would be an inherent property/function of the activated carbon).  
Regarding claim 17, Okamoto et al teaches the method of claim 14, wherein the particle-trapping layer is a HEPA filter (para. 0224, Fig. 10 part 442, where the Examiner is reading the HEPA filter as meeting at least MERV 12 standard).  
Regarding claim 23, Since the particle trapping layer of Okamoto/Kang/Plinke comprises substantially the same structures as claimed, one having ordinary skill in the art would have expected the similar properties, such as reflecting radiation having a wavelength between 280-700 nm.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al, Kang et al, and Plinke as applied to claim 14 above, and further in view of Barry et al (US 8,658,046 B2).
Regarding claim 18, Okamoto/Kang/Plinke does not teach wherein the reactive layer comprises a substrate layer comprising a fibrous material and a photoelectrochemical oxidation (PECO) layer, wherein the PECO layer comprises photocatalytic nanostructures.
In the same field of endeavor (adsorbing contaminants and/or pollutants and performing photocatalytic reactions) Barry et al teaches using photocatalytic nanostructures. (col. 12, lines 32-40)  Barry et al teaches that this increases the relative surface area of the photoelectrode/photoactive area (col. 14 lines 7-27)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Okamoto, Kang, and Plinke by using a PECO layer comprising photocatalytic nanostructures as taught by Barry et al, as this increases the relative surface area of the photoelectrode/photoactive area (col. 14 lines 7-27)
Regarding claim 19, Barry et al teaches generating/producing oxidants (i.e. radicals) with the photoelectrode (col. 14, lines 28-35, where the Examiner is reading this as generating radicals at the PECO layer; and  reacting the radicals with the contaminants).
Response to Arguments
In response to the arguments regarding affidavit filed on 2/11/2021, the applicant asserts that the multi-layer filters have significantly improved results and such improvements are attributed to the claimed limitations (page 7-8 of 	REMARKS). However, the applicant does not provide any evident that such improvements are related to the claimed limitations. Moreover, the Appendix A1 or A2 does not even clearly explain how “single layer filters”, “bilayer”, “monolayer” or “multi-layer filters” are constructed. Without detailed description in the affidavit filed on 2/11/2021, it is not clear which filters are constructed according to the claimed invention or how experiments are conducted or how the experimental results are compared. The affidavit does not show how the unexpected results are related to the claimed invention. Furthermore, since multi-layer filters are at least structurally different from single-layer filters, one would have expected different results from the respective different filters. Therefore, the affidavit filed on 2/11/2021 is not sufficient to overcome the rejections under 103.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Claims 1-19 and 21-23 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795